                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

PAUL DEWAYNE THIBODEAUX,                       §
#1539087,                                      §
                                               §
       Petitioner,                             §
                                               §
v.                                             §    Civil Action No. 3:19-CV-541-L
                                               §
LORIE DAVIS, Director                          §
Texas Department of Criminal Justice,          §
Correctional Institutions Division,            §
                                               §
       Respondent.                             §

                                            ORDER

       On March 6, 2019, the Findings, Conclusions and Recommendation of the United States

Magistrate Judge (“Report”) (Doc. 4) was entered, recommending that Petitioner’s habeas

petition be construed as successive and transferred to the United States Court of Appeals for the

Fifth Circuit. On March 19, 2019, the court received and docketed Petitioner’s objections to the

Report in which he appears to argue the merits of his prior conviction(s). On the same date, he

filed a Motion for Appointment of Counsel (Doc. 7) that also includes a request to proceed in

forma pauperis (“IFP”). As Petitioner did not await the court’s ruling on the Report or his

objections before filing an interlocutory notice of appeal, the court construes his motion as one

for appointment of counsel and request to proceed IFP on appeal. On April 12, 2019, the Fifth

Circuit dismissed for lack of jurisdiction the interlocutory appeal. The court, therefore, denies

without prejudice as premature the relief requested in Petitioner’s Motion for Appointment of

Counsel (Doc. 7) on appeal.

       Further, when a petition is deemed successive, the district court lacks subject matter

jurisdiction unless a panel of the Fifth Circuit allows the successive petition to proceed. After


Order – Page 1
reviewing the pleadings, file, record in this case, and Report, and having conducted a de novo

review of that portion of the Report to which objection was made, the court determines that the

findings and conclusions of the magistrate judge are correct, accepts them as those of the court,

and overrules Petitioner’s objections. Accordingly, the court directs the clerk of the court to

transfer the successive habeas petition in this case to the Fifth Circuit for determination of

whether it should be allowed to proceed.

       It is so ordered this 22nd day of May, 2019.




                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Order – Page 2
